Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “initial (cellulose) pulp” in line 2. It is unclear of “(cellulose)” is required by the present claim language as it is in parenthesis. Applicant is advised to clarify the claim language. 
Claim 1 is rejected for the recitation of “with strictly required and specified parameters” in line 7. It is unclear from such language what such parameters entail and the language is subjective. Applicant is advised to clarify the claim language. The cited art is considered to read on the claimed strictly required and specified parameters. 
Claim1 is rejected for the recitation of “(first) centrifuge” in line 23. It is unclear of “(first)” is required by the present claim language as it is in parenthesis. Applicant is advised to clarify the claim language. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (GB 403 049) in combination with Tamura (EP 0074414) and Tamura (JPH02-264010) as evidenced by Charch (2,249,745) and Nash (2,338,196).
Regarding claim 1, Henry teaches a method for the direct production of bicolor dyed-in-mass viscose rayon including the following stages of the initial cellulose pulp undergoing mercerization to obtain alkali cellulose which afterwards is subjected to a process of destruction to decrease the degree of polymerization. Henry teaches homogenization. Henry is silent regarding the temperature reduction. However, it would have been obvious to one of ordinary skill in the art to reduce the temperature as is often done in mercerization processes after mercerization. Henry teaches treatment of the alkali cellulose with carbon disulphide until it is transformed into cellulose xanthate. Henry teaches dyestuff is added to the mass followed by kneading and spinning into a coagulation bath. 
Henry is silent regarding the claimed mixing of the cellulose of one batch to the one of the previous batch; deaeration and filtering to remove the impurities; treatment of the freshly spun viscos rayon with different solutions to remove the residues from the spin bath and the 
Further, Tamura et al. teach a solution dyeing method for producing colored fibers wherein each individual spinneret provides solution dyed fibers having a different color and these fibers are directly combined to provide multicolor fibers in order to achieve multiple colors including two colors in contrast or graduation and an improved method. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Tamura et al. in Henry in order to achieve multiple colors and an improved method.
‘010 teaches a method where a polymer is spun into filaments, a plurality of coloring agents of different colors is dissolved or micro-dispersed in a solvent as the polymer which is not coagulated or precipitated is pumped into an individual nozzle or at a position between an individual nozzle and the spinning pump to spin out filaments of different colors from individual nozzles in order to produce yarns have a deep tone containing a plurality of colored filaments with reduced loss or colored dopes and time loss every time production is switched in order to provide an economical method of providing multiple colors to fibers. It would have been obvious to one of ordinary skill in the art to use the method of ‘010 in the previous combination in order to produce yarns have a deep tone containing a plurality of colored filaments with reduced loss or colored dopes and time loss every time production is switched in order to provide an economical method of providing multiple colors to fibers and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789